                  EXHIBIT D




Case 2-20-20230-PRW,    Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit D, Page 1 of 11
                               Pachulski Stang Ziehl & Jones LLP
                                          780 Third Avenue
                                             34th Floor
                                         New York, NY 10017
                                                                 March 19, 2021
IDS                                                              Invoice 127546
                                                                 Client   75015
                                                                 Matter   00002
                                                                          IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 03/19/2021
               FEES                                               $73,170.50
               EXPENSES                                              $35.20
               TOTAL CURRENT CHARGES                              $73,205.70

               BALANCE FORWARD                                   $263,192.61
               A/R Adjustments                                    -$5,000.00
               TOTAL BALANCE DUE                                 $331,398.31




       Case 2-20-20230-PRW,      Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                Description: Exhibit D, Page 2 of 11
Pachulski Stang Ziehl & Jones LLP                                            Page:     2
Rochester Drug Co-Op O.C.C.                                                  Invoice 127546
75015 - 00002                                                                March 19, 2021




  Summary of Services by Professional
  ID        Name                              Title               Rate        Hours              Amount

 GSG        Greenwood, Gail S.                Counsel            700.00       25.80           $18,060.00

 IDS        Scharf, Ilan D.                   Partner            700.00       11.10            $7,770.00

                                                                              67.10           $46,970.00
 JSP        Pomerantz, Jason S.               Partner            700.00
                                                                               0.50             $212.50
 LSC        Canty, La Asia S.                 Paralegal          425.00
                                                                               0.40             $158.00
 MDJ        DesJardien, Melisa                Other              395.00
                                                                            104.90             $73,170.50




       Case 2-20-20230-PRW,          Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit D, Page 3 of 11
Pachulski Stang Ziehl & Jones LLP                                                 Page:     3
Rochester Drug Co-Op O.C.C.                                                       Invoice 127546
75015 - 00002                                                                     March 19, 2021


  Summary of Services by Task Code
  Task Code         Description                                           Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]                        22.90                     $16,030.00

 BL                 Bankruptcy Litigation [L430]                         27.10                     $18,970.00

 CA                 Case Administration [B110]                            0.50                       $212.50

 CPO                Comp. of Prof./Others                                 0.80                       $438.00

 GC                 General Creditors Comm. [B150]                       37.10                     $25,970.00

 PD                 Plan & Disclosure Stmt. [B320]                       16.50                     $11,550.00

                                                                              104.90               $73,170.50




       Case 2-20-20230-PRW,            Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit D, Page 4 of 11
Pachulski Stang Ziehl & Jones LLP                                            Page:     4
Rochester Drug Co-Op O.C.C.                                                  Invoice 127546
75015 - 00002                                                                March 19, 2021


  Summary of Expenses
  Description                                                                                 Amount
Lexis/Nexis- Legal Research [E                                                            $14.10
Reproduction/ Scan Copy                                                                   $21.10

                                                                                               $35.20




       Case 2-20-20230-PRW,          Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit D, Page 5 of 11
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Rochester Drug Co-Op O.C.C.                                                                   Invoice 127546
75015 - 00002                                                                                 March 19, 2021


                                                                                      Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 03/03/2021   JSP      AA       Call with W. Weitz and D. Greenblatt regarding         0.40       700.00         $280.00
                                preference analysis
 03/04/2021   JSP      AA       Confer with B. Bieber and others regarding A/R         0.80       700.00         $560.00
                                matters
 03/08/2021   IDS      AA       Telephone call with Gail Greenwood regarding           0.40       700.00         $280.00
                                litigation claims.
 03/09/2021   JSP      AA       Call with W. Weitz and D. Greenblatt regarding         0.30       700.00         $210.00
                                preference analysis
 03/09/2021   JSP      AA       Call with Liquidating Trustees, B. Feldman and         0.90       700.00         $630.00
                                others regarding litigation matters
 03/10/2021   JSP      AA       Analysis regarding pending litigation matters for      2.70       700.00       $1,890.00
                                follow up discussion with B. Feldman, B. Boe and
                                B. Michaelson regarding same
 03/10/2021   JSP      AA       Review additional information regarding possible       1.60       700.00       $1,120.00
                                preference claims
 03/10/2021   JSP      AA       Correspondence from B. Bieber regarding A/R            0.40       700.00         $280.00
                                issues, including Our Choice, Mead Square, Alberty
 03/11/2021   IDS      AA       Review redacted board minutes.                         0.80       700.00         $560.00
 03/12/2021   JSP      AA       Review memo/correspondence regarding potential         2.80       700.00       $1,960.00
                                litigation claims
 03/16/2021   JSP      AA       Review correspondence regarding potential              1.30       700.00         $910.00
                                litigation claims
 03/17/2021   JSP      AA       Review litigation memo, including comments to          3.40       700.00       $2,380.00
                                same
 03/17/2021   JSP      AA       Analysis regarding preference information from B.      1.70       700.00       $1,190.00
                                Riley
 03/18/2021   JSP      AA       Notes regarding potential litigation                   2.20       700.00       $1,540.00
 03/19/2021   JSP      AA       Review board minutes                                   3.20       700.00       $2,240.00

                                                                                      22.90                    $16,030.00

  Bankruptcy Litigation [L430]
 03/04/2021   IDS      BL       Review litigation claims analysis.                     1.20       700.00         $840.00
 03/04/2021   GSG      BL       Review agenda re litigation trustee transition.        0.20       700.00         $140.00
 03/04/2021   GSG      BL       Conference call with B. Riley team re                  0.50       700.00         $350.00
                                post-confirmation transition, agenda, and further
                                calls.
 03/04/2021   GSG      BL       Call with J.S. Pomerantz re litigation analysis and    0.70       700.00         $490.00




       Case 2-20-20230-PRW,            Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit D, Page 6 of 11
Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Rochester Drug Co-Op O.C.C.                                                                      Invoice 127546
75015 - 00002                                                                                    March 19, 2021


                                                                                         Hours           Rate       Amount
                                further strategy (.3); review current memo re
                                outstanding factual data and strategy.
 03/05/2021   GSG      BL       Review Doud response brief (.3); attend hearing (.2).     0.50       700.00         $350.00
 03/05/2021   GSG      BL       Confer with I. Scharf re litigation strategy.             0.30       700.00         $210.00
 03/07/2021   GSG      BL       Review B. Riley powerpoint re post-confirmation           0.90       700.00         $630.00
                                issues and strategy (.4); review NY statutes re
                                director claims and post-confirmation litigation (.5).
 03/08/2021   GSG      BL       Conference call re post-confirmation agenda.              1.10       700.00         $770.00
 03/08/2021   GSG      BL       Review/revise research memo re trust strategy and         1.70       700.00       $1,190.00
                                claims.
 03/09/2021   GSG      BL       Conference call with trustees re post-confirmation        0.90       700.00         $630.00
                                litigation status.
 03/09/2021   GSG      BL       Review DPA and attachments re identity of problem         2.40       700.00       $1,680.00
                                pharmacies and dividends paid to board members;
                                update research memo re same.
 03/10/2021   GSG      BL       Draft/revise memo to Trust re post-confirmation           2.20       700.00       $1,540.00
                                litigation claims; including contemporaneous review
                                chronology re additional support for claims.
 03/11/2021   IDS      BL       Review Wholesale Alliance settlement proposal.            0.80       700.00         $560.00
 03/11/2021   GSG      BL       Draft post-confirmation litigation memo to Trust;         3.30       700.00       $2,310.00
                                review database re issues of intentional misconduct
                                and self-dealing.
 03/11/2021   GSG      BL       Review financials re disclosure of DEA                    0.50       700.00         $350.00
                                investigation and fines.
 03/12/2021   GSG      BL       Review BOD 2021 minutes (.3); confer with J.S.            0.50       700.00         $350.00
                                Pomerantz and email Debtor's counsel re production
                                of unredacted minutes (.2).
 03/12/2021   GSG      BL       Research 2d Circuit cases re knowing breach of            4.60       700.00       $3,220.00
                                fiduciary duty and exculpation under BCL 402;
                                notes re same.
 03/16/2021   GSG      BL       Email debtor's counsel re production of unredacted        1.20       700.00         $840.00
                                BOD minutes (.1); review additional cases re breach
                                of fiduciary duty pleading and sufficiency (1.1).
 03/19/2021   GSG      BL       Review email from N. Basalyga and referenced              3.60       700.00       $2,520.00
                                BOD minutes (.3); review unredacted 2017 minutes
                                (3.3).

                                                                                         27.10                    $18,970.00

  Case Administration [B110]
 03/09/2021   LSC      CA       Update critical dates memo.                               0.50       425.00         $212.50




       Case 2-20-20230-PRW,            Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit D, Page 7 of 11
Pachulski Stang Ziehl & Jones LLP                                                                Page:     7
Rochester Drug Co-Op O.C.C.                                                                      Invoice 127546
75015 - 00002                                                                                    March 19, 2021


                                                                                          0.50                     $212.50

  Comp. of Prof./Others
 03/10/2021   IDS      CPO      Assess motion to pay Hyman Phelps.                        0.40       700.00        $280.00
 03/15/2021   MDJ      CPO      Email exchanges with L. Canty re GlassRatner 9th          0.40       395.00        $158.00
                                Monthly Fee Statement (.2); Efile and arrange for
                                service of same (.2).

                                                                                          0.80                     $438.00

  General Creditors Comm. [B150]
 03/01/2021   JSP      GC       Prepare for transition call - Liquidating Trustees        2.30       700.00       $1,610.00
 03/02/2021   JSP      GC       Preparation for call with B. Boe and B. Michaelson        2.60       700.00       $1,820.00
                                regarding transition
 03/02/2021   JSP      GC       Call with B. Boe, B. Michaelson and others                0.60       700.00        $420.00
                                regarding transition
 03/03/2021   JSP      GC       Analysis regarding transition issues                      3.30       700.00       $2,310.00
 03/03/2021   JSP      GC       Calls with B. Boe and B. Michaleson regarding             0.60       700.00        $420.00
                                transition issues
 03/04/2021   JSP      GC       Prepare for call regarding comprehensive transition       3.20       700.00       $2,240.00
                                issues
 03/04/2021   JSP      GC       Participate on transition call (preliminary discussion)   0.40       700.00        $280.00
 03/04/2021   JSP      GC       Confer with B. Boe and B. Michaelson regarding            0.60       700.00        $420.00
                                transition issues
 03/05/2021   JSP      GC       Review comments to consulting agreement                   0.90       700.00        $630.00
 03/06/2021   JSP      GC       Attention to draft consulting agreements, including       0.90       700.00        $630.00
                                comments to same
 03/07/2021   JSP      GC       Review/comment on draft report to Liquidating             1.90       700.00       $1,330.00
                                Trustees
 03/08/2021   JSP      GC       Prepare for call with Trustees                            0.90       700.00        $630.00
 03/08/2021   JSP      GC       Participate on call with Liquidating Trustees             1.10       700.00        $770.00
 03/08/2021   IDS      GC       Call with LTs and committee professionals                 1.00       700.00        $700.00
                                regarding transition.
 03/09/2021   JSP      GC       Prepare for call with Liquidating Trustees, B.            0.60       700.00        $420.00
                                Feldman and others regarding litigation matters
 03/09/2021   IDS      GC       Transition call with HSE team regarding litigation        0.90       700.00        $630.00
                                claims.
 03/10/2021   IDS      GC       Transition emails to committee member.                    0.80       700.00        $560.00
 03/11/2021   JSP      GC       Work on transition matters for Liquidating Trustees       3.20       700.00       $2,240.00




       Case 2-20-20230-PRW,            Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit D, Page 8 of 11
Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Rochester Drug Co-Op O.C.C.                                                                      Invoice 127546
75015 - 00002                                                                                    March 19, 2021


                                                                                         Hours           Rate       Amount
 03/15/2021   JSP      GC       Review/revise post-confirmation task list/transition      3.20       700.00       $2,240.00
                                issues
 03/15/2021   JSP      GC       Attention to issues regarding Liquidating Trust           0.40       700.00         $280.00
                                Agreement
 03/16/2021   JSP      GC       Further revisions to transition task list                 2.70       700.00       $1,890.00
 03/18/2021   JSP      GC       Correspondence regarding transition to Liquidating        2.70       700.00       $1,890.00
                                Trustees
 03/19/2021   JSP      GC       Attention to issues regarding Liquidating Trust/Trust     2.30       700.00       $1,610.00
                                Agreement

                                                                                         37.10                    $25,970.00

  Plan & Disclosure Stmt. [B320]
 03/01/2021   JSP      PD       Attention to plan confirmation/effective date matters     1.70       700.00       $1,190.00
 03/02/2021   JSP      PD       Analysis of various post-confirmation issues,             2.80       700.00       $1,960.00
                                including effective date, ordinary course
                                professionals and stay relief
 03/02/2021   GSG      PD       Transition call re plan confirmation.                     0.70       700.00         $490.00
 03/03/2021   IDS      PD       Work on transition issues for LT.                         0.80       700.00         $560.00
 03/03/2021   IDS      PD       Review and respond to C.Hill email regarding              0.20       700.00         $140.00
                                effective date.
 03/03/2021   IDS      PD       Telephone call with T. Buck regarding effective           0.20       700.00         $140.00
                                date/ transition.
 03/04/2021   IDS      PD       Attend transition call with Pachulski Stang Ziehl &       1.00       700.00         $700.00
                                Jones, BRF teams.
 03/05/2021   JSP      PD       Confer with C. Hill, I. Scharf, T. Buck and others        0.60       700.00         $420.00
                                regarding post-confirmation matters
 03/05/2021   JSP      PD       Analysis regarding plan issues, including effective       3.80       700.00       $2,660.00
                                date, ordinary course professionals, liquidating trust
                                agreement
 03/11/2021   IDS      PD       Attention to transition from DIP to Trust.                1.20       700.00         $840.00
 03/12/2021   JSP      PD       Analysis of post- confirmation, pre-effective date        2.10       700.00       $1,470.00
                                tasks
 03/18/2021   IDS      PD       Work on transition from DIP to trust.                     1.40       700.00         $980.00

                                                                                         16.50                    $11,550.00

  TOTAL SERVICES FOR THIS MATTER:                                                                               $73,170.50




       Case 2-20-20230-PRW,             Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                       Description: Exhibit D, Page 9 of 11
Pachulski Stang Ziehl & Jones LLP                                             Page:     9
Rochester Drug Co-Op O.C.C.                                                   Invoice 127546
75015 - 00002                                                                 March 19, 2021



 Expenses

 03/09/2021   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10


 03/09/2021   RE2        SCAN/COPY ( 129 @0.10 PER PG)                           12.90


 03/09/2021   RE2        SCAN/COPY ( 25 @0.10 PER PG)                             2.50


 03/09/2021   RE2        SCAN/COPY ( 7 @0.10 PER PG)                              0.70


 03/09/2021   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10


 03/09/2021   RE2        SCAN/COPY ( 9 @0.10 PER PG)                              0.90


 03/12/2021   LN         75015.00002 Lexis Charges for 03-12-21                  14.10


 03/15/2021   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80


 03/15/2021   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80


 03/15/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10


 03/15/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                              0.20

   Total Expenses for this Matter                                             $35.20




       Case 2-20-20230-PRW,           Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit D, Page 10 of 11
Pachulski Stang Ziehl & Jones LLP                                                         Page:    10
Rochester Drug Co-Op O.C.C.                                                               Invoice 127546
75015 - 00002                                                                             March 19, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        03/19/2021

Total Fees                                                                                            $73,170.50

Total Expenses                                                                                             35.20

Total Due on Current Invoice                                                                          $73,205.70

  Outstanding Balance from prior invoices as of        03/19/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed             Balance Due
 127469                   01/31/2021               $116,238.50             $383.61                   $116,622.11

 127479                   02/28/2021               $141,470.00             $100.50                   $141,570.50

             Total Amount Due on Current and Prior Invoices:                                         $331,398.31




       Case 2-20-20230-PRW,             Doc 1330-4, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                       Description: Exhibit D, Page 11 of 11
